


110 HR 705 IH: To provide for the issuance of a commemorative postage

U.S. House of Representatives
2007-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 705
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2007
			Mr. Butterfield
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide for the issuance of a commemorative postage
		  stamp in honor of George Henry White.
	
	
		1.George Henry White
			 commemorative postage stamp
			(a)In
			 generalThe Postmaster
			 General shall issue a commemorative postage stamp in honor of George Henry
			 White.
			(b)Specific
			 requirementsSuch stamp—
				(1)shall be issued in
			 the denomination used for first class mail up to one ounce in weight;
				(2)shall bear such
			 designs as the Postmaster General shall determine; and
				(3)shall be placed on sale as soon as
			 practicable after the date of the enactment of this Act and shall be sold for
			 such period thereafter as the Postmaster General shall determine.
				
